DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on Nov. 30, 2021. The allowable subject matter over prior art was already indicated in the final office action mailed on 01-28-21 and hence it is not repeated here. Thus, claims 1-20 are pending in the application. The rejections and response to arguments are stated below.

			Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to other independent Claims 8 and 15.
(Step 1: YES).
	The claim 1 recites a series of steps, e.g., writing, by a balancing and control (B&C) computer system to a blockchain, a data file transfer confirmation in response to a transmitter computer system transmitting a data file to a receiver computer system in a peer to peer data transmission between the transmitter computer system and the receiver computer system and submitting the data file transfer confirmation to the B&C computer system, wherein the data file transfer confirmation comprises a transmitter computer system address, a receiver computer system address, and a first hash of the data file, wherein the transmitter computer system and the receiver computer system are not part of a blockchain network of computers that implement the blockchain; writing, by the B&C computer system to the blockchain, a data file transfer acknowledgement in response to the receiver computer system receiving the data file from the transmitter computer system and submitting the data file transfer acknowledgement to the B&C computer system,, wherein the data file transfer acknowledgement comprises the transmitter computer system address, the receiver computer system address, and a second hash of the data file; identifying, by the B&C computer system, the data file transfer confirmation and the data file transfer acknowledgement as being a related pair based at least in part on a combination of the B&C computer system, a smart contract to compare the first hash of the data file included in the data file transfer confirmation to the second hash of the data file included in the data file transfer acknowledgement to identify an out-of-balance file transfer event with respect to a transfer of the data file between the transmitter computer system and the receiver computer system; writing, by the B&C computer system to the blockchain, a notification of the out-of-balance file transfer event; reading, by a monitoring device and from the blockchain, the notification of the out-of-balance file transfer event, wherein the blockchain comprises a system of interconnected records containing data file transfer data, wherein the data file transfer data comprises the data file transfer acknowledgement, the data file transfer confirmation, and the smart contract that are written to the blockchain as separate transactions, wherein the first hash and the second hash are based on a cryptographic hash function. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity (commercial or legal interactions).  The claims are drawn to a method for transferring data files. The claim also recites a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract, a monitoring device and a cryptographic hash which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract, a monitoring device and a cryptographic hash, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Thus, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract, a monitoring device and a cryptographic hash result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract, a monitoring device and a cryptographic hash to be generic computer elements (see Fig. 1, [0014-0015], [0026]).  A blockchain, a smart contract and a cryptographic hash are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a blockchain, a transmitter computer system, a receiver computer system, a smart contract, a monitoring device and a cryptographic hash are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements a blockchain, a transmitter computer system, a receiver computer system, a smart contract, a monitoring device and a cryptographic hash are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, claim 1 is not patent eligible (Step 2B: NO). 
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-7, 9-14 and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 9 and 16, the steps “wherein the transmitter computer system address comprises a public key corresponding to a private key of an asymmetric cryptography key pair.” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 3, 10 and 17, the steps, “registering, by the B&C computer system to the blockchain, the transmitter computer system by assigning to the transmitter computer system the public key and the private key of the asymmetric cryptography key pair” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 4, 11 and 18, the steps, “wherein the transmitter computer system makes an application programing interface (API) call to write the data file transfer confirmation to the blockchain” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 5 and 12, the steps, “wherein the receiver computer system makes an API call to write the data file transfer acknowledgement to the blockchain” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6, 13 and 19, the steps, “wherein the data file transfer confirmation further comprises a timestamp, a file name, and an application identifier (ID)” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 7, 14 and 20, the steps, “generating, by the monitoring device, a ticket in response to the out-of-balance file transfer event” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 



   				Response to Arguments 

3.	Applicant's arguments filed dated Nov. 30, 2021 have been fully considered but they are not persuasive due to the following reasons:

4.     Applicant argues that (on pages 11-16), “the present claims integrate the abstract idea into a practical application that uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”
	In response to Applicant’s arguments, that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
	The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The improvements argued are simply directed to the abstract idea of data file transfer balancing and control in a more reliable way without the third party intervention, however they do not result in any computer functionality or technical/technology improvement. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The advantages over conventional systems are directed towards improving the abstract idea. All the features in the Applicant’s claims can at best be considered an improvement in the abstract idea. The specification describes the additional elements of a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract, a monitoring device and a cryptographic hash to be generic computer elements (see Fig. 1, [0014-0015], [0026]). A blockchain, a smart contract and a cryptographic hash are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Examiner also notes that PTAB cases are not dispositive and are non-precedential. Furthermore, the fact patterns are not exactly the same as in the cited case (Appeal 2019-004127), therefore it cannot be used to prove eligibility of the instant application.
For these reasons and those stated in the rejection above, the rejection of pending claims under 35 U.S.C. 101 is hereby maintained by the Examiner. 
			

				Prior Art made of Record
5.	The following prior art made of record and not relied upon is considered pertinent : 
       Sharp et al. (U.S. 2016/0012465 - A1) discloses a system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits is disclosed. In many embodiments, various communications platforms and/or protocols may be employed. Methods of sending funds or credits may be practiced in different environments, including physical and electronic environments.      

						Conclusion
6. 	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /B.D.S./Examiner, Art Unit 3693   
                                                                                                                                                                                               Jan. 05, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 5, 2022